Citation Nr: 1432573	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-17 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disability.

2.  Entitlement to a disability rating in excess of 40 percent for service-connected thoracolumbar back pain and strain.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Jon Brown, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and C.B.

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from September 1991 to September 1994.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran previously had other representation, he appointed the above-listed agent to represent him in February 2014.  The Board recognizes this change.

In April 2014, the Veteran testified before the undersigned VLJ via videoconference.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file.  The remainder of the Veteran's evidence is associated with his Veterans Benefits Management System electronic file, which has been reviewed by the Board prior to issuing this remand.  As such, all evidence of record has been considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that the Veteran's claim of entitlement to service connection for a psychiatric disorder must be remanded because there is not an adequate opinion of record as to whether it is secondary to a service-connected disability.  The private opinions did not include an actual examination of the Veteran, which the Board finds is necessary in this case.  The VA examination report contains an inadequate rationale.  Finally, the VA outpatient treatment records, which contain physiatrist diagnoses related to the Veteran's general medical condition, include no rationale for the conclusion.

The Board finds that the Veteran's claim of entitlement to an increased rating for his lumbar spine disability must be remanded because he testified during his April 2014 Board hearing that his disability had worsened, specifically to include neurological symptoms that had not been previously reported on examination.

Finally, the claim of entitlement to a TDIU must be remanded because it is inextricably intertwined with the other remanded matters.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an examination by an appropriate VA examiner to determine the nature and etiology of his current psychiatric disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions must be provided.  

The VA examiner should offer an opinion as to each currently diagnosed psychiatric disorder.  For each psychiatric diagnosis found, the examiner must state whether it is at least as likely as not (50 percent or more probability) that the Veteran's psychiatric disorder is a result of any incident in service, began to manifest during service, or is etiologically related to the Veteran's active duty service in any way.  The examiner must also state for each psychiatric diagnosis found, whether it is at least as likely as not (50 percent or more probability) that it has been caused or aggravated (permanently made worse) by his service-connected disabilities.  The Veteran is service connected for a thoracolumbar spine disability, a cervical spine disability, and a right shoulder disability.  In rendering this opinion, if the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.

2.  Provide the Veteran a VA examination to determine the severity and manifestation of the thoracolumbar spine disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must conduct range of motion studies, to specifically include forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The examiner must note if there is ankylosis or whether the entire spine is fixed in flexion or extension.  The examiner must record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences additional functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc.  The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected spine disability, including any noted during nerve conduction and/or electromyography studies.

4.  Readjudicate the Veteran's claims, to include the claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case which addresses all relevant actions taken on his claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last supplemental statement of the case.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



